DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, the limitation “about 0.1% by weight of silicon” (of claims 11 and 20) does not further limit “no more than 0.05% by weight of silicon” (of claims 10 and 19, respectively).  Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spanjers et al. (US 6,773,664).
Regarding independent claims 1 and 14, Spanjers et al. disclose a method for producing a component in a die-casting operation (abstract; column 1, lines 5-10 and 33-35; column 2, line 22 through column 6, line 39; and Examples 1-3), in which the method comprises the following process steps:
preparing an aluminum alloy and converting the alloy into a semisolid state; and
forming the component with a semisolid method, wherein the alloy contains less than 1.3% by weight iron and no more than 0.2% by weight silicon (see Table 3 of Example 2).
Regarding the ranges of iron and silicon, Table 3 of Spanjers et al. shows that the first three aluminum alloys (alloys 1-3) include 0.18-0.20% by weight silicon and 0.26-0.28% by weight iron, thus anticipating the ranges of 0-0.2% by weight silicon and of 0-1.3% by weight iron, as claimed in independent claims 1 and 14.  In addition, these ranges would be anticipated and/or obvious since the ranges claimed in claims 1 and 14 would be readily contemplated by one of ordinary skill in the art.  In this instance, one of ordinary skill in the art would have recognized the obviousness of the ranges of silicon prima facie case of obviousness exists.”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 2, the die-casting operation is conducted in a rheocasting operation by introducing semisolid aluminum alloy into a closed mold cavity via a transfer opening and solidifying the alloy in the mold cavity (column 1, lines 33-35).
Regarding claims 4-6 and 16-18, the alloy contains at least 0.1% by weight iron and no more than 1.0% by weight iron (see Table 3 of Example 2).  In this instance, one of ordinary skill in the art would have recognized the obviousness of the range of iron in view of Spanjers et al., as set forth in MPEP 2144.05.  “In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum In re Boesch, 205 USPQ 215 (1980).
Regarding claims 7 and 8, the alloy contains magnesium, including within a range of 3.0-4.6% by weight magnesium (see Table 3 of Example 2).  Regarding the range of magnesium, Table 3 of Spanjers et al. shows that the first three aluminum alloys (alloys 1-3) include 3.2-4.9% by weight magnesium, thus anticipating the range of 3.0-4.6% by weight magnesium.  In addition, this range would be anticipated and/or obvious since the claimed ranges would be readily contemplated by one of ordinary skill in the art.  In this instance, one of ordinary skill in the art would have recognized the obviousness of the ranges of silicon and iron in view of Spanjers et al., as set forth in MPEP 2144.05.  “In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 9 and 13, the alloy contains no more than 1.0% by weight of additional elements which differ from Al, Mg, Fe, and Si (see Table 3 of Example 2).
Regarding claim 12, the component is a motor vehicle component (abstract; and column 1, lines 8-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 11, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spanjers et al. (US 6,773,664).
Regarding claims 3, 10, 15, and 19, Spanjers et al. disclose and/or suggest the limitations of independent claims 1 and 14, as well as the claimed ranges of iron and prima facie case of obviousness exists.”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 11 and 20 (of which these claims are also subject to 35 USC 112(d) rejections provided on the first page of the Office Action), Spanjers et al. disclose and/or suggest the limitations of independent claims 1 and 14, as well as the value of 4.3% by weight magnesium within the range of 3.2-4.9% by weight magnesium disclosed in Table 3 of Example 2 (as applied to the rejection of claim 8 above), but do not disclose that the alloy contains “about 1.0% by weight of iron”, “about 0.1% by weight of silicon”, “about 0.1% by weight of copper”, and “about 0.075% by weight of In re Boesch, 205 USPQ 215 (1980).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 3, 2021